Title: To James Madison from George W. Erving, 28 January 1804 (Abstract)
From: Erving, George W.
To: Madison, James


28 January 1804, London. No. 29. “Having had the honor to receive your Letter (Novr. 1st. 1803) respecting Alexander Mc.Elwee an American Citizen impressed into the British Service, I lost no time in applying to the Lords of the Admiralty for his discharge. Copies of my letter and their answer are herewith inclosed.

“You will please to observe that their Lordships presume Mc.Elwee not to be at present in the English Service, but if he is so in fact that it will be necessary for his father to inform me on board of what Ship he is detained before another Application can be made.”
 

   
   RC and enclosures (DNA: RG 59, CD, London, vol. 9). RC 1 p.; in a clerk’s hand, signed by Erving. For enclosures, see n. 1.



   
   The enclosures are copies of Erving to Evan Nepean, secretary of the Board of Admiralty, 9 Jan. 1804 (3 pp.), applying for Alexander McElwee’s release and repeating JM’s arguments as given in JM to Monroe, 1 Nov. 1803; and Nepean to Erving, 11 Jan. 1804 (1 p.), in which Nepean stated that since it appeared McElwee was no longer in the British navy, nothing more could be done.


